Citation Nr: 0635741	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C. 
§ 1318.

3.  Entitlement to Dependent's Educational Assistance 
Benefits under 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
November 1953 and from December 1954 to March 1964.  The 
appellant seeks benefits as a surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2001 and January 2003 by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida Regional Office (RO), which 
denied the claims on appeal.


FINDINGS OF FACT

1.  The veteran's death in March 2001 was caused by 
congestive heart failure as a consequence of pulmonary edema 
as a consequence of cardiomyopathy.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction with headaches, rated as 
30 percent disabling; residuals of a cerebrovascular 
accident, right upper extremity weakness, rated as 70 percent 
disabling; residuals of a cerebrovascular accident, right 
lower extremity weakness, rated as 60 percent disabling; 
global aphasia as a result of a cerebrovascular accident, 
rated as 50 percent disabling; and right facial droop as a 
result of a cerebrovascular accident, rated as 20 percent 
disabling.  The veteran had a combined 100 percent disability 
evaluation, effective from December 23, 1992.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death.

5.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.22, 3.102, 3.159 (2006).

3.  The criteria for dependent eligibility assistance under 
Chapter 35, Title 38 United States Code have not been. 38 
U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001 and December 
2002 and rating decisions in September 2001 and January 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.
 
Entitlement to Service Connection for the Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause. In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312.

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally, reasonably hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3)(4); Lathan v. Brown, 7 Vet. App. 359 
(1995).

The evidence reflects that the veteran's death on March [redacted], 
2001, was caused by congestive hearth failure due to or as a 
consequence of pulmonary edema due to or as a consequence of 
cardiomyopathy.  There was no autopsy.  At the time of death, 
service connection was in effect for anxiety reaction with 
headaches, rated as 30 percent disabling.  The veteran was 
also service-connected for the following conditions pursuant 
to the provisions of 38 U.S.CA. § 1151:  residuals of a 
cerebrovascular accident, right upper extremity weakness, 
rated as 70 percent disabling; residuals of a cerebrovascular 
accident, right lower extremity weakness, rated as 60 percent 
disabling; global aphasia as a result of a cerebrovascular 
accident, rated as 50 percent disabling; and right facial 
droop as a result of a cerebrovascular accident, rated as 20 
percent disabling.  The veteran had a combined 100 percent 
disability evaluation, effective from December 23, 1992.

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA medical records relative to the 
veteran's hospitalization at the Tampa, Florida VA Medical 
Center between December 1992 and April 1993; the veteran's 
Certificate of Death; an August 2001 letter from a private 
physician and the appellant's contentions.  For the purpose 
of reviewing the medical history of the veteran's service-
connected disorders, see 38 C.F.R. §§ 4.1, 4.2, the Board 
also reviewed medical evidence developed in connection with 
prior claims, such as service medical records, VA 
examinations conducted in September 1973 and April 1995.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the entire evidentiary record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows or fails to show.

Service medical records are negative for evidence of 
cardiomyopathy.  No heart disease of any kind was identified 
within one year after separation from service.  The appellant 
has not contended otherwise.  The appellant argues, that the 
veteran's service-connected anxiety disorder contributed to 
the veteran's hypertension and ultimately to the conditions 
implicated in his death.

In support of her claim, the appellant has submitted a 
statement from a private physician, Z.C., M.D., who notes 
that the veteran suffered from end stage cardiomyopathy, 
hypertension, congestive heart failure, anxiety residuals of 
a cerebrovascular accident, and dementia.  He further stated 
that the veteran's high blood pressure could in fact have 
been driven in part from his anxiety, which became worse due 
to his inability to speak following his stroke.

Although the appellant believes that there is a relationship 
between the veteran's service-connected anxiety and the 
disease process responsible for his death, she is not shown 
to be medically qualified to offer statements or opinions on 
this matter. Therefore, while offered in good faith, her 
opinion and assertions cannot be considered competent medical 
evidence and, as such, are insufficient to establish a nexus 
linking the veteran's death and his service-connected 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With respect to medical opinion proffered in support of the 
appellant's contention, it is noted that Dr. Z.C. provided no 
rationale for his conclusion using the facts applicable in 
the veteran's case.  Thus, his opinion is of minimal 
probative value.  Furthermore, Dr. Z.C.'s statement that the 
veteran's high blood pressure could have been caused in part 
by his service-connected anxiety disorder, couched as it is 
in language of possibility, is speculative in nature and, 
thus, may not service as a basis for granting service 
connection for the cause of the veteran's death.  The Board 
observes that the United States Court of Appeals for Veterans 
Claims has held that medical opinions which are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoliel v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

Even assuming arguendo that the veteran's blood pressure was 
elevated in part by his service-connected anxiety disorder, 
service connection for the cause of the veteran's death would 
nevertheless be unwarranted as hypertension is not shown by 
the veteran's certificate of death or any other evidence to 
be a casual factor in the veteran's demise.  

In this regard, the clear weight of the credible, probative 
evidence fails to show that the disease process identified as 
implicated in the veteran's death, had its onset in service 
or was in any way attributable to service or to a service-
connected disability.  Accordingly, service connection for 
the cause of the veteran's death is therefore not warranted.  
Because the evidence is not evenly balanced the rule 
affording the claim the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to DIC under 38 U.S.C.A. § 1318

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when the veteran dies of non-willful misconduct 
origin, and was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability rated totally disabling if one of the following 
conditions is met:  

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318.  

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows: "entitled to 
receive" means that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because:

(1) VA was paying the compensation to the 
veteran's dependents; (2) VA was 
withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset 
an indebtedness of the veteran; (3) The 
veteran had applied for compensation but 
had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision 
concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. § 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 
5309.

38 C.F.R. § 3.22(b).

Effective December 2, 2005, VA amended 38 C.F.R. § 3.22(b).  
That provision now specifies that "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: 

(1) The veteran would have received total 
disability compensation at the time of 
death for a service-connected disability 
rated totally disabling for the period 
specified in 38 C.F.R. § 3.22(a)(2) but 
for clear and unmistakable error 
committed by VA in a decision on a claim 
filed during the veteran's lifetime; or 
(2) Additional evidence submitted to VA 
before or after the veteran's death, 
consisting solely of service department 
records that existed at the time of a 
prior VA decision but were not previously 
considered by VA, provides a basis for 
reopening a claim finally decided during 
the veteran's lifetime and for awarding a 
total service- connected disability 
rating retroactively in accordance with 
38 C.F.R. §§ 3.156(c) and 3.400(q)(2) of 
this part for the relevant period 
specified in  38 C.F.R. § 3.22(a)(2); or 
(3) At the time of death, the veteran had 
a service-connected  disability that was 
continuously rated totally disabling by 
VA for the period specified in 38 C.F.R. 
§ 3.22(a)(2), but was not receiving 
compensation because: 

(i) VA was paying the compensation 
to the veteran's dependents; (ii) VA 
was withholding the compensation 
under authority of 38 U.S.C. § 5314 
to offset an indebtedness of the 
veteran; (iii) The veteran had not 
waived retired or retirement pay in 
order  to receive compensation; (iv) 
VA was withholding payments under 
the provisions of 10 U.S.C. 
§ 1174(h)(2); (v) VA was withholding 
payments because the veteran's 
whereabouts  were unknown, but the 
veteran was otherwise entitled to 
continued  payments based on a total 
service-connected disability rating; 
or (vi) VA was withholding payments 
under 38 U.S.C. § 5308 but  
determines that benefits were 
payable under 38 U.S.C. § 5309. 

38 C.F.R. § 3.22(b).

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A § 1318 based on CUE in a prior VA decision 
and she does not claim entitlement to this benefit based on 
the submission of new and material evidence to reopen a 
previously final VA decision.  The appellant contends that 
she is entitled to DIC, but the evidence does not show that 
the veteran was evaluated as totally disabled from service-
connected disabilities for 10 continuous years immediately 
preceding death.  In addition he was not rated totally 
disabled continuously after his last discharge from service 
in March 1964 for a period of not less than five years 
immediately preceding death.  While the veteran, at the time 
of his death, was rated totally disabled from service-
connected disabilities, the 100 percent combined rating was 
in effect for a period of less than 10 years preceding death.  
Hence, the appellant is not entitled to DIC under 38 U.S.C.A. 
§ 1318 because the evidence does not establish that at the 
time of the veteran's death, he met the criteria required for 
such an award.
 
In short, the veteran was not rated as totally disabled by 
reason of service-connected disability for 10 continuous 
years immediately preceding death.  The appellant 
consequently has not met the threshold requirement for 
entitlement to DIC under 38 U.S.C.A. § 1318, and the claim 
must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).
 
Eligibility for Dependent's Educational Assistance under 38 
U.S.C. Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C. Chapter 35, a child or surviving spouse of the 
veteran will have basically eligibility for benefits where 
the veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence of the date of the veteran's death; 
or where the veteran died as a result of his service- 
connected disability.  38 C.F.R. § 3.807(a).  

Service-connected disability or death must have been the 
result of active military, naval or air service on or after 
April 21, 1898.  38 C.F.R. § 3.807(b).  Cases where 
eligibility for service-connected benefits is established 
under 38 C.F.R. §§ 3.358, 3.361, or 3.380 are not included.  
38 C.F.R. § 3.807(c).

In this case, while the veteran had a combined 100 percent 
disability rating, he did not have a permanent and total 
service- connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service connected.  At the time of 
death the veteran was service connected disability for 
consideration here consisted solely of his anxiety disorder, 
which was rated as 30 percent disabling.  Here we observe 
that "Service-connected disability," according to the 
regulation, must be the result of active military, naval, or 
air service, thereby precluding "as if" service connection 
that may have been awarded pursuant to other criteria, such 
as those set forth in 38 U.S.C.A. § 1151.  In fact, the 
regulation specifically identifies compensation arising from 
38 U.S.C.A. § 1151 as outside the scope of the provision, by 
stating that cases in which eligibility for service-connected 
benefits is established under 38 C.F.R. §§ 3.358, 3.61, or 
3.800 are not included; these regulations implement 38 
U.S.C.A. § 1151.  See 38 C.F.R. § 3.807(c).  Accordingly, the 
Board finds for purposes of dependent's educational 
assistance benefits that the appellant has not met the 
conditions for eligibility for dependent's educational 
assistance under Chapter 35, Title 38, United States Code. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.807.

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER


Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C. § 1318 is denied.

Eligibility for dependent's educational assistance under 
38 U.S.C. Chapter 35.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


